            Case 1:17-cv-04797-RA Document 89 Filed 10/09/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 10/9/2020


 ANGELIQUE OLAECHEA,

                              Plaintiff,
                                                                No. 17-CV-04797 (RA)
                         v.
                                                                       ORDER
 THE CITY OF NEW YORK, AND
 CAPTAIN VINCENT GREANY,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On consent of the parties, trial in this matter is hereby adjourned to January 25-29, 2021.

The final pretrial conference is hereby adjourned to January 22, 2021 at 4 PM.

SO ORDERED.

Dated:      October 9, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
